DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 and 01/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the width of the fixing protrusion formed on the inner side support beam is different from a width of the fixing protrusion formed on the outer side support beam as recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the pad spring is provided on each of the inner side support beam and the outer side support beam” in line 7 of the claim.  It is not clear how one pad spring provided on both the inner side support beam and the outer side support beam or the applicant meant to recites the pad springs are provided on each of the inner side support beam and the outer side support beam or something else.  Appropriate correction is required. 
Regarding claim 1, the claim recites “wherein at least one among a width, a length, and a thickness of a retraction bar provided on one of the pad springs is different from that provided on each of the remaining pad springs so that an elastic force is applied to the pad plate” in line 9 of the claim.  It is not clear if only the retraction bar with different width, length, or thickness of one pad spring applies the elastic force to the pad plate or all of the retraction bars of all the pad springs apply elastic force to the pad plate, or a different force is applied by the retraction bar due to the retraction bar having different width, length, or thickness than the rest of the retraction bars of the pad springs.  Appropriate correction is required. 
Regarding claim 2, the claim recites “at least one among the width, the length, and the thickness of the retraction bar provided on one of the pad springs are different from that provided on each of the remaining pad springs” in line 4 of the claim.  It is not clear if the applicant is referring to the same the pad spring with the retraction bar having different width, length, or thickness or another one of the pad springs and how such limitations further define the claim if the applicant is referring it to the same the pad spring with the retraction bar having different width, length, or thickness.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Boyle (US 2016/0076611 A1).
Regarding claim 1, Boyle discloses a pad springs (100; figs. 1-11) for a vehicle brake which are installed in a pad carrier (24) to apply elastic forces in directions in which a pad plate (44) including a brake pad (40, 42) is spaced apart from a disc when an operation of a vehicle brake is released, 
wherein the pad carrier (24) includes a leading side support frame (12), a trailing side support frame (14), an inner side support beam, and an outer side support beam, wherein the support beams connect the support frames, and 
the pad spring (100 in fig. 11) is provided on each of the inner side support beam and the outer side support beam, and 
wherein at least one among a width, a length, and a thickness of a retraction bar provided on one of the pad springs is different from that provided on each of the remaining pad springs so that an elastic force is applied to the pad plate (note [0027]-[0029] and [0044]-[0050]).
Re-claim 2, Boyle discloses the pad spring is provided at each of a leading side and a trailing side of each of the inner side support beam and the outer side support beam (note [0027]); and 
at least one among the width, the length, and the thickness of the retraction bar provided on one of the pad springs are different from that provided on each of the remaining pad springs (note [0027]-[0029] and [0044]-[0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Demorais (US 2019/0249731 A1 in view of Boyle (US 2016/0076611 A1).
Regarding claim 1, Demorais discloses a pad springs (16; figs. 1-4) for a vehicle brake which are installed in a pad carrier (11) to apply elastic forces in directions in which a pad plate (48) including a brake pad (12) is spaced apart from a disc when an operation of a vehicle brake is released, 
wherein the pad carrier (11) includes a leading side support frame, a trailing side support frame, an inner side support beam (9), and an outer side support beam (10), wherein the support beams connect the support frames, and 
the pad spring (16 in fig. 1) is provided on each of the inner side support beam and the outer side support beam.  
Demorais discloses all claimed limitations as set forth above including the pad spring (16) having different configurations (note [0025]-[0028]) but fails to disclose wherein at least one among a width, a length, and a thickness of a retraction bar provided on one of the pad springs is different from that provided on each of the remaining pad springs so that an elastic force is applied to the pad plate as recited in the claim.  However, Boyle discloses a similar pad springs (100; figs. 1-11) for a vehicle brake which are installed in a pad carrier (24) to apply elastic forces in directions in which a pad plate (44) including a brake pad (40, 42) is spaced apart from a disc when an operation of a vehicle brake is released, wherein the pad carrier (24) includes a leading side support frame (12), a trailing side support frame (14), an inner side support beam, and an outer side support beam, wherein the support beams connect the support frames, and the pad spring (100 in fig. 11) is provided on each of the inner side support beam and the outer side support beam, and wherein at least one among a width, a length, and a thickness of a retraction bar provided on one of the pad springs is different from that provided on each of the remaining pad springs so that an elastic force is applied to the pad plate (note [0027]-[0029] and [0044]-[0050]).  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present application to modify the pad spring of Demorais to provide pad spring portion with different width, length or thickness as taught by Boyle will provide additional measures to assist in retracting the brake pad such as to increase the responsiveness of the brake or to provide greater assurance of brake release. 
Re-claim 2, the modified pad spring of Demorais discloses the pad spring is provided at each of a leading side and a trailing side of each of the inner side support beam and the outer side support beam (note the pad springs 16 in fig. 1 of Demorais); and 
at least one among the width, the length, and the thickness of the retraction bar provided on one of the pad springs are different from that provided on each of the remaining pad springs (note [0027]-[0029] and [0044]-[0050] of Boyle).

Claims 3-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Demorais (US 2019/0249731 A1 in view of Boyle (US 2016/0076611 A1), and further in view of Plantan (US 8,973,720 B2) or Baek (US 2020/0040953 A1). 
Re-claims 3 and 5, the modified pad spring of Demorais discloses all claimed limitations as set forth above including the pad spring (16) includes a fixing part (44) fixed to the pad carrier, a pressing part including the retraction bar (33), and a buffer part (40) configured to elastically support the pad plate to prevent the pad plate from colliding with the pad carrier when braking is performed; a fixing protrusion (28) to which the fixing part (44) is fixed is formed on the pad carrier but fails to disclose a width of the fixing protrusion formed on the inner side support beam is different from a width of the fixing protrusion formed on the outer side support beam.  However, each of Plantan and Baek discloses a similar brake assembly comprising a plurality of fixing protrusions (9, 10), wherein a width of the fixing protrusion formed on the inner side support beam (note the width 11 of the bottom end portion of the protrusion 10 located at the bottom of the support member 4 as shown in fig. 4b of Plantan and note a width of the left end portion of the protrusion 33 located at the support member side 36 as shown in fig. 1 of Baek) is different from a width of the fixing protrusion formed on the outer side support beam (note the width 11 of the bottom end portion of the protrusion 10 located at the top of the support member 4 as shown in fig. 4b of Plantan) and (note a width at the groove portion of the protrusion 33 located at the support member side 35 as shown in fig. 1 of Baek).  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present application to modify the protrusion of Demorais to provide with different width, length, thickness or groove as taught by each Plantan will provide a correct and a tighter fit of the brake members and to prevent any unwanted movement.   
Re-claim 4, the modified pad spring of Demorais discloses the fixing part (44 in fig. 3) includes: 
a first body (45); 
an upper surface-pressing rib (47) which is formed to extend from an upper surface of the first body and presses an upper surface of the fixing protrusion; 
a lower surface-supporting rib (39) which is formed to extend from a lower surface of the first body and supports a lower surface of the fixing protrusion; and 
a side surface-pressing rib (36, 41) which is formed to extend from a side surface of the first body and presses a side surface of the fixing protrusion.
Re-claim 6, the modified pad spring of Demorais discloses a second body (31) from which the retraction bar (33) is formed to extend is provided on the pressing part; and 
the retraction bar (33) is elastically deformed in a state in which the retraction bar is formed to extend from one side of the second body.
Re-claim 9, the modified pad spring of Demorais discloses a buffer rib (40) configured to elastically support the pad plate is formed on the buffer part.
Re-claim 10, the modified pad spring of Demorais discloses guide ribs (32) configured to guide the pad plate to be inserted into the pad spring are respectively formed in the buffer part and the pressing part. 

Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657